Citation Nr: 0532298	
Decision Date: 11/30/05    Archive Date: 12/07/05

DOCKET NO.  00-25 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to a rating in excess of 20 percent for residuals 
of a right shoulder injury.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1969 to July 1971.  This matter comes before the Board 
of Veterans' Appeals (Board) on appeal from a July 2000 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Waco, Texas, which continued a rating 
of 10 percent for residuals of a right upper arm injury with 
scars.  

A brief historical review of the adjudicative and appellate 
process to date is indicated.  A November 1973 rating 
decision granted service connection for scar residuals of a 
right shoulder injury, rated 10 percent (for scars).  An 
August 1982 rating decision reduced the rating for scars to 
noncompensable.  The veteran appealed that determination, and 
a December 1983 decision by the Board upheld the reduction.  
A March 1993 rating decision recognized underlying shoulder 
pathology (including X-ray changes) as service connected, and 
assigned a 10 percent rating for "residuals, injury, right 
upper arm, with scars" (under Code 5203, for impairment of 
clavicle or scapula).  In April 2002 the veteran's 
representative requested on his behalf reconsideration of the 
December 1983 Board decision that denied a compensable rating 
for right upper arm scars.  The motion for reconsideration 
was granted, and in March 2003 the Board restored a 10 
percent rating for right upper arm scars.  In a separate 
action, under authority then in effect, the Board undertook 
development in the matter on appeal from the July 2000 rating 
decision, i.e., entitlement to a rating in excess of 10 
percent for residuals of a right (major) arm injury.  
Implementing the March 2003 decision by a reconsideration 
panel of the Board by a rating decision in April 2003, the RO 
assigned a 10 percent rating for residuals, injury, right 
upper arm with scars, rated 10 percent from July 5, 2003.  
(Under Code 5203 for underlying disability rather than for 
the scars, which the Board had restored.)  In September 2003 
the case was remanded for the development previously sought 
by the Board.  An April 2004 rating decision "granted" 
service connection for right shoulder residuals of injury 
other than scars (which, notably, had been recognized as 
service connected since March 1993), rated 20 percent under 
Code 5201 (for limitation of motion), and implemented the 
assignment of the separate 10 percent rating for scars under 
Code 7804 (which had been restored by the Board in the March 
2003 reconsideration decision).  It is the 20 percent rating 
for right shoulder disability other than scars that is on 
appeal.  


FINDINGS OF FACT

Motion of the veteran's right (major) shoulder is not limited 
to midway between the side and shoulder level; ankylosis, 
recurrent dislocation, malunion or nonunion is not shown.  



CONCLUSION OF LAW

A rating in excess of 20 percent for residuals of a right 
shoulder injury is not warranted.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. § 4.71a, Codes 5201, 5203 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Prelimary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  

Regarding timing of notice, in Pelegrini, at 120, the Court 
held that where notice was not mandated at the time of the 
initial AOJ decision, the AOJ did not err in not providing 
the notice prior to the initial AOJ adjudication, instead, 
the claimant has the right to timely content-complying notice 
and proper subsequent VA process.  Here, the initial 
adjudication preceded enactment of the VCAA.  The appellant 
was provided content-complying notice (including, at p. 4, to 
submit any evidence in his possession that pertains to his 
claims) by the June 2005 supplemental statement of the case.  
He has had ample opportunity to respond and to participate in 
the adjudicatory process.

Regarding the duty to assist, all available pertinent medical 
evidence identified by the veteran has been obtained to the 
extent possible.  (Dr. DS, from whom records were sought, 
indicated that the veteran was not seen on two dates he had 
provided, November 9, 2000 and November 25, 2002.)  The 
veteran has been afforded a VA examination.  VA's duty to 
assist is met.  The veteran is not prejudiced by the Board's 
proceeding with appellate review of the merits of the claim 
at this time.  Mayfield v. Nicholson, 19 Vet. App. 103(2005).

II.  Factual Background

September 1994 to August 2002 treatment records from South 
Austin Orthopaedic Clinic show treatment for right shoulder 
pain.  In September 2000 the impression was right shoulder 
arthralgia, right shoulder cuff tendonitis, and right 
shoulder acromioclavicular joint arthritis (confirmed by x-
rays).  

April 2000 to November 2001 treatment records from VA Central 
Texas Health Care System show treatment for right shoulder 
pain, including cortisone injections.  In May 2000 physical 
examination of the right shoulder revealed full range of 
motion, mild tenderness at acromioclavicular area, and wound 
in fleshy part of inner right arm.  The assessment was right 
shoulder pain with chronic tendonitis.  In October 2001, 
flexion was to 120 degrees and adduction was to 90 degrees.  
There was pain on extreme of abduction and tenderness in the 
subacromial area as well as anterior to it.  The assessment 
was right shoulder pain with probable impingement.    

On June 2000 VA examination, the veteran had complaints of 
right arm and shoulder pain, weakness, stiffness, 
fatigability, and lack of endurance.  He reported that the 
arm and shoulder discomfort was present on a daily and 
constant basis.  He indicated that his shoulder disability 
did not interfere with his job.  On physical examination, 
there was generalized tenderness throughout the right 
shoulder girdle.  There was positive drop-arm and a negative 
apprehension.   Range of motion studies showed forward 
flexion was 0 to 180 degrees, with painful motion from 50 to 
180 degrees; internal rotation was 0 to 10 degrees, with pain 
from 0 to 10 degrees; external rotation was 0 to 80 degrees, 
with pain from 50 to 70 degrees; and abduction was 0 to 100 
degrees, with pain from 90 to 100 degrees.  X-rays did not 
show evidence of fracture, arthritis, or other abnormality.  
The diagnosis was shoulder rotator cuff deficiency.   

August 2002 records from South Austin note the veteran had 
received cortisone injection treatment.  That month he 
underwent right shoulder surgical procedures of arthroscopic 
subacromial decompression and arthroscopically assisted mini-
open right shoulder rotator cuff repair.  

Records from a physical therapist reflect that the veteran 
initially presented post surgery in August 2002 when active 
right shoulder abduction was 45 degrees, and passive 
abduction was to 110 degrees.  Active Flexion was to 45 
degrees, with major limitations of both external and internal 
rotation; passive flexion was to 140 degrees.  The assessment 
was that the veteran suffered from a dysfunction of the right 
shoulder, status post surgery.  By discharge in late 
September 2002, the veteran stated he was nearly 100 percent 
improved.  He described normal pain free function; 
"ballistic" movements could cause "a little bit of pain".  
It was noted that he displayed "relative" right shoulder 
ranges of motion in all planes of movement, with minor end 
range pain..  

On July 2003 VA examination, the veteran complained of right 
shoulder pain with limited ability to perform certain 
activities.  He indicated that the shoulder was frequently 
stiff; and sometimes popped, but did not lock.  He lacked 
endurance.  He has never had any dislocations or recurrent 
subluxation.  He was right handed.  Shoulder range of motion 
was flexion to 170 degrees, abduction to 95 degrees (with 
pain on the extreme of abduction), extension to 60 degrees, 
external rotation to 45 degrees, and internal rotation to 90 
degrees.  Right shoulder motion is crepitant.  The shoulder 
was stable without effusion, tenderness, erythema, or 
guarding.  X-rays were considered unremarkable. 

III.  Criteria and Analysis

At the outset, it is noteworthy that during the evaluation 
period the veteran underwent right shoulder surgery.  A 
temporary total (convalescence) rating was assigned for the 
period of hospitalization and surgery, and the convalescence 
rating is not before the Board. 

Disability ratings are determined by application of a 
schedule of ratings, based on average impairment of earning 
capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4. Separate 
diagnostic codes identify the various disabilities.

In a claim for an increased rating, the present level of 
disability is of primary concern; the regulations do not give 
past medical reports precedence over current findings.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

In rating disabilities involving musculoskeletal groups, a 
distinction is made between major (dominant) and minor 
extremities.  As the evidence indicates the veteran is right-
handed, his right shoulder is considered the major extremity.  
The disability at issue is rated under Code 5201, which 
provides for a 20 percent rating when there is limitation of 
motion of either arm at the shoulder level; a 30 percent 
rating is warranted where there is limitation of motion of 
the major arm to midway between the side and shoulder level; 
and motion of the major arm limited to 25 degrees from the 
side warrants a 40 percent rating.  [Normal ranges of motion 
of the shoulder are 180 degrees of flexion, 180 degrees of 
abduction (from the side), and 90 degrees of external and 
internal rotation.  38 C.F.R. § 4.71, Plate I.]

Other potentially applicable rating criteria include Code 
5200, which requires scapulohumeral ankylosis.  Ankylosis is 
not shown, and a rating under Code 5200 is not warranted.  

Code 5202 provides for evaluation of shoulder and arm 
disability based on impairment of the humerus, such as loss 
of head of the humerus; nonunion, fibrous union, or malunion 
of the humerus; or recurrent dislocation at the 
scapulohumeral joint.  However, as the record here is 
negative for such pathology, a rating under Code 5202 is not 
indicated.  

As the shoulder is already rated 20 percent and 20 percent is 
the maximum rating under Code 5203, consideration of Code 
5203 criteria (for impairment of clavicle and scapula) would 
be of no benefit to the veteran.

Where there is a question as to which of two evaluations 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7. 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

On review of the entire evidentiary record, the Board finds 
that a rating in excess of 20 percent for residuals of a 
right shoulder injury other than scars is not warranted.  The 
evidence of record (most significantly, the findings on July 
2003 VA examination) does not show that right shoulder motion 
was limited midway between side and shoulder level, even with 
pain considered.  Specifically in July 2003, active abduction 
was to 95 degrees (above the shoulder level).  Pain was noted 
only on the extreme of active abduction.  Thus clinical 
findings do not support a finding of disability to justify a 
30 percent rating under Code 5201.  Notably, after physical 
therapy following the August 2002 surgery, the therapist 
noted that there was only minor end range pain.  Limitation 
of motion to halfway between the shoulder level and the side 
due to pain, or on exacerbation has not been reported.  While 
it is recognized that there will be some loss of function due 
to complaints of right shoulder pain and stiffness, the 
degree of impairment clinically shown is encompassed in the 
20 percent rating assigned.   

The preponderance of the evidence is against his claim, and 
it must be denied. 


ORDER

A rating in excess of 20 percent for residuals of a right 
shoulder injury is denied.



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


